

Exhibit 10.35
UNCONDITIONAL GUARANTY


THIS UNCONDITIONAL GUARANTY (the “Guaranty”), dated as of November _16_, 2018
between ASBURY AUTOMOTIVE GROUP, INC., a Delaware corporation (“Guarantor”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (together
with its successors and assigns, “Lender”).


To induce Lender to make, extend or renew loans, advances, credit, or other
financial accommodations to or for the benefit of each of ATLANTA REAL ESTATE
HOLDINGS L.L.C., a Delaware limited liability company, ASBURY JAX FORD, LLC, a
Delaware limited liability company, COGGIN CARS L.L.C., a Delaware limited
liability company, WTY MOTORS, L.P., a Delaware limited partnership, Q
AUTOMOTIVE BRANDON FL, LLC, a Delaware limited liability company, ASBURY ST.
LOUIS M L.L.C., a Delaware limited liability company, ASBURY GEORGIA TOY, LLC, a
Delaware limited liability company, and ASBURY ATLANTA CHEV, LLC, a Delaware
limited liability company (each referred to herein individually and collectively
as “Borrower”), all as more particularly described in the Loan Agreement (as
hereinafter defined), which are and will be to the direct interest and advantage
of Guarantor, and in consideration of loans, advances, credit, or other
financial accommodations made, extended or renewed to or for the benefit of
Borrower, which are and will be to the direct interest and advantage of
Guarantor, Guarantor hereby absolutely, irrevocably and unconditionally
guarantees to Lender and its successors, assigns the timely payment and
performance of all Obligations, however and whenever incurred or evidenced,
whether primary, secondary, direct, indirect, absolute, contingent, due or to
become due, now existing or hereafter contracted or acquired, and all
modifications, extensions and renewals thereof (collectively, the “Guaranteed
Obligations”).


Guarantor further covenants and agrees:


1.    Loan Agreement. This Guaranty is subject to the provisions of that certain
Master Loan Agreement between Lender and Borrower dated as of November _16_,
2018, as modified from time to time (the “Loan Agreement”). Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Loan Agreement. This Guaranty is entitled to the benefits of, and evidences
Obligations incurred under, the Loan Agreement, to which reference is made for a
description of the security for the Guaranteed Obligations and for a statement
of the additional terms and conditions on which Borrower is permitted and
required to make prepayments and repayments of principal of the Obligations and
on which such Obligations may be declared to be immediately due and payable.


2.    Guarantor’s Liability. This Guaranty is a continuing and unconditional
guaranty of payment and performance and not of collection. The parties to this
Guaranty are jointly and severally obligated together with all other parties
obligated for the Guaranteed Obligations. This Guaranty does not impose any
obligation on Lender to extend or continue to extend credit or otherwise deal
with Borrower at any subsequent time. This Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
the Guaranteed Obligations is rescinded, avoided or for any other reason must be
returned by Lender, and the returned payment


1

--------------------------------------------------------------------------------




shall remain payable as part of the Guaranteed Obligations, all as though such
payment had not been made. Except to the extent the provisions of this Guaranty
give Lender additional rights, this Guaranty shall not be deemed to supersede or
replace any other guaranties given to Lender by Guarantor; and the obligations
guaranteed hereby shall be in addition to any other obligations guaranteed by
Guarantor pursuant to any other agreement of guaranty given to Lender and other
guaranties of the Guaranteed Obligations.


3.    Representations and Warranties. In order to induce Lender to make the
Loans or otherwise extend credit to the Borrower as provided in the Loan
Agreement, Guarantor makes the following representations and warranties, all of
which shall survive the execution and delivery of the Loan Documents. Unless
otherwise specified, such representations and warranties shall be deemed made as
of the date hereof and as of the date of each extension of credit under the Loan
Documents:


3.1    Valid Existence and Power. Guarantor is duly organized, validly existing
and in good standing under the laws of Delaware and is duly qualified or
licensed to transact business in all places where the failure to be so qualified
would have a Material Adverse Effect on it. Guarantor has the power to make and
perform this Guaranty and the other Loan Documents executed by it, as
applicable, and all such instruments will constitute the legal, valid and
binding obligations of Guarantor, enforceable in accordance with their
respective terms, subject only to bankruptcy and similar laws affecting
creditors’ rights generally.


3.2    Authority. The execution, delivery and performance thereof by Guarantor
of the Loan Documents to which it is a party (a) have been duly authorized by
all necessary actions of Guarantor, and do not and will not violate any
provision of law or regulation, or any writ, order or decree of any court or
governmental or regulatory authority or agency or any provision of the governing
instruments of Guarantor, and (b) do not and will not, with the passage of time
or the giving of notice, result in a breach of, or constitute a default or
require any consent under, or result in the creation of any Lien upon any
property or assets of Guarantor pursuant to, any law, regulation, instrument or
agreement to which Guarantor is a party or by which Guarantor or its properties
may be subject, bound or affected, except, (i) solely in the case of a breach or
default (and not in the case of any consent or Lien) under clause (b), to the
extent such breach or default would not reasonably be expected to have a
Material Adverse Effect, and (ii) any such consent that has been obtained.


3.3    Financial Condition. Guarantor is not aware of any material adverse fact
(other than facts which are generally available to the public and not particular
to Guarantor, such as general economic trends) concerning the conditions or
future prospects of Guarantor which has not been fully disclosed to Lender,
including any material adverse change in the operations or financial condition
of Guarantor since the date of the most recent financial statements delivered to
Lender. Guarantor is Solvent, and after consummation of the transactions set
forth in this Guaranty and the other Loan Documents, Guarantor will be Solvent.


3.4    Litigation. Except as set forth on Exhibit 3.4 hereof, there are no suits
or proceedings pending, or to the Knowledge of Guarantor, overtly threatened,
before any court or by


2

--------------------------------------------------------------------------------




or before any governmental or regulatory authority, commission, bureau or agency
or public regulatory body against or affecting Guarantor, or its assets, which
would reasonably be expected to have a Material Adverse Effect.


3.5    Agreements, Etc. Guarantor is not a party to any agreement or instrument
or subject to any court order, governmental decree or any charter or other
corporate restriction, which would have a Material Adverse Effect. Guarantor is
in compliance in all material respects with the requirements of all applicable
laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.


3.6    Authorizations. All authorizations, consents, approvals and licenses
required under applicable law or regulation for the ownership or operation of
the property owned or operated by Guarantor, or for the conduct of any business
in which it is engaged have been duly issued and are in full force and effect,
except in each case to the extent that failure of the foregoing to be duly
issued and in full force and effect would not reasonably be expected to have a
Material Adverse Effect. Guarantor is not in default, nor has any event occurred
which with the passage of time or the giving of notice, or both, would
constitute a default, under any of the terms or provisions of any part thereof,
or under any order, decree, ruling, regulation, closing agreement or other
decision or instrument of any governmental commission, bureau or other
administrative agency or public regulatory body having jurisdiction over
Guarantor, which default would have a Material Adverse Effect on Guarantor.
Guarantor has all requisite governmental licenses, authorizations, consents and
approvals to execute, deliver and perform its obligations under the Loan
Documents to which it is a party.


3.7    Taxes. Except to the extent Properly Contested, Guarantor has filed all
federal and state income and other tax returns which are required to be filed,
and has paid all taxes as shown on said returns and all taxes, including
withholding, FICA and ad valorem taxes, shown on all assessments received by it
to the extent that such taxes have become due. Except to the extent Properly
Contested, Guarantor is not subject to any federal, state or local tax Liens nor
has Guarantor received any notice of deficiency or other official notice to pay
any taxes. Except to the extent Properly Contested, Guarantor has paid all sales
and excise taxes payable by it.


3.8    Labor Law Matters. No goods or services have been or will be produced by
Guarantor in violation of any applicable labor laws or regulations or any
collective bargaining agreement or other labor agreements or in violation of any
minimum wage, wage-and-hour or other similar laws or regulations.


3.9    Judgment Liens. Neither Guarantor nor any of its assets are subject to
any unpaid judgments (whether or not stayed) or any judgment liens in any
jurisdiction as of the date hereof or, as to any time after the date hereof,
except to the extent that (a) such unpaid judgments or judgment liens would not
reasonably be expected to result in a Material Adverse Effect or (b)


3

--------------------------------------------------------------------------------




such unpaid judgments or judgments liens are not senior to or pari passu with
the Lien of Lender on any of the Collateral.


3.10    ERISA. Each Plan maintained for employees of Guarantor or any Subsidiary
and covered by Title IV of ERISA is in compliance in all material respects with
the applicable provisions of ERISA, the Internal Revenue Code of 1986, as
amended, and other federal or state laws. No Termination Event with respect to
any Plan has occurred and is continuing that would reasonably be expected to
result in a Material Adverse Effect. Neither Guarantor nor any Subsidiary has
any unfunded liability with respect to any such Plan that would reasonably be
expected to have a Material Adverse Effect.


3.11    Investment Company Act. Guarantor is not an “investment company” as
defined in the Investment Company Act of 1940, as amended.


3.12    Sanctioned Persons; Sanctioned Countries. Guarantor (a) is not a
Sanctioned Person and (b) does not do business in a Sanctioned Country or with a
Sanctioned Person in violation of the economic sanctions of the United States
administered by OFAC.


3.13    Compliance with Covenants; No Default. Guarantor is, and upon funding of
the Loans on the Closing Date will be, in compliance with all of the covenants
hereof. No Event of Default has occurred, and the execution, delivery and
performance of the Loan Documents to which it is a party will not cause an Event
of Default.


3.14    Full Disclosure. There is no material fact of which Guarantor has
Knowledge that Guarantor has not disclosed to Lender which could have a Material
Adverse Effect. No Loan Document, nor any agreement, document, certificate or
statement delivered by Guarantor to Lender, contains any untrue statement of a
material fact or omits to state any material fact which Guarantor has Knowledge
of necessary to keep the other statements from being misleading.


3.15    Brokerage/Developer Fees. There are no brokerage commissions or
developers fees or agreements pursuant to which a third party is entitled to
payment from Guarantor relating to the acquisition of the Collateral.    


4.    Affirmative Covenants of Guarantor. Guarantor covenants and agrees that
from the date hereof and until payment in full of the Obligations and the formal
termination of the Loan Agreement:


4.1    Access to Books and Records. Guarantor will allow Lender, or its agents,
during normal business hours, access to the books, records and such other
documents of Guarantor as Lender shall reasonably require, and allow Lender, at
Guarantor’s expense, to inspect, audit and examine the same and to make extracts
therefrom and to make copies thereof. At any time other than during a Default
Period, Lender shall not conduct such inspection and/or audit more than once in
any twelve (12) month period.




4

--------------------------------------------------------------------------------




4.2    Business Continuity. Guarantor will conduct its business in substantially
the same manner as such business is now conducted, and businesses ancillary or
reasonably related thereto.


4.3    Certificate of Full Compliance. Guarantor will deliver to Lender, with
the financial statements required herein, a certification by an authorized
officer of Guarantor that Guarantor, each Borrower and each of the other
Guarantors is in full compliance with any financial covenants imposed on
Guarantor under the Loan Documents and such certification shall incorporate by
reference Guarantor’s filings with the Securities and Exchange Commission, which
in the case of the Form 10-K of Guarantor has been reviewed and approved by
Guarantor’s independent certified public accountant.


4.4    Compliance with Swap Agreements. Guarantor will comply with all terms and
conditions contained in any Swap Agreements, if applicable, as in effect from
time to time, except to the extent that noncompliance therewith would not
reasonably be expected to result in a Material Adverse Effect. Nothing in this
Section 4.4 shall affect or negate any applicable notice, grace and/or cure
periods provided for in this Guaranty, any other Loan Documents or any Swap
Agreements, if applicable, as in effect from time to time.


4.5    Estoppel Certificate. Guarantor will furnish, within fifteen (15)
Business Days after request by Lender, a written statement duly acknowledged of
the amount due under the Loan and whether offsets or defenses exist against the
Guaranteed Obligations.
 
4.6    Insurance. Guarantor will maintain adequate insurance coverage with
respect to its properties and business against loss or damage of the kinds and
in the amounts customarily insured against by companies of established
reputation engaged in the same or similar businesses including, without
limitation, commercial general liability insurance, workers compensation
insurance, and business interruption insurance; all acquired in such amounts and
from such companies as Lender may reasonably require.


4.7    Maintain Properties. Guarantor will maintain, preserve and keep its
property in good repair, working order and condition, ordinary wear and tear
excepted, making all replacements, additions and improvements thereto necessary
for the proper conduct of its business, unless prohibited by the Loan Documents.


4.8    Non-Default Certificate From Guarantor. Guarantor will deliver to Lender,
with the Financial Statements required below, a certificate signed by Guarantor,
in the form attached hereto as Exhibit 4.8, by an authorized financial officer
of Guarantor warranting that no “Event of Default” as specified in the Loan
Documents nor any event which, upon the giving of notice or lapse of time or
both, would constitute such an Event of Default, has occurred except as
specified in such certificate, and showing in detail the figures and
calculations in respect of the financial covenants of Guarantor set forth in
Section 6 of this Guaranty.


4.9    Notice of Default and Other Notices. Guarantor shall provide to Lender
prompt notice of (a) the occurrence of any Event of Default and what action (if
any) the applicable


5

--------------------------------------------------------------------------------




Borrower or Guarantor is taking to correct the same; (b) the entry of any final,
non-appealable judgment or decree against it or its assets if the aggregate
amount of such judgment or decree exceeds $5,000,000 (after deducting the amount
with respect to which Guarantor is insured and with respect to which the insurer
has assumed responsibility in writing), (c) any rejection, return, offset,
dispute, loss or other circumstance which could be expected to have a Material
Adverse Effect on Guarantor or on any Collateral, (d)  the cancellation or
termination of, or any default under, any Material Agreement to which Guarantor
is a party or by which any of its properties are bound, if such cancellation,
termination or breach is reasonably likely to result in a Material Adverse
Effect; and (e) any loss or threatened loss of material licenses or permits.
Guarantor also shall provide to Lender a written report within thirty (30) days
after the end of each quarter describing (a) each action, suit, proceeding,
governmental investigation or arbitration that affects Guarantor or its assets,
which action, suit, proceeding, governmental investigation or arbitration, or in
the case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances, is
likely, in Guarantor’s reasonable judgment, to result in the incurrence by
Guarantor of liability in an amount aggregating $5,000,000 or more; (b) any
notice from taxing authorities as to claimed deficiencies in an amount
aggregating $5,000,000 or more or any tax lien or any notice relating to alleged
ERISA violations involving an amount at issue of $5,000,000 or more, (d) any
Reportable Event, as defined in ERISA. Such quarterly report will include the
status of any unresolved item covered by any previous reports and provide such
other information as may be reasonably requested by Lender.


4.10    Financial Information. Guarantor shall maintain consolidated books and
records in accordance with GAAP in all material respects and shall furnish or
cause to be furnished to Lender the following periodic financial information:


4.10.1    Interim Consolidated Statements. Within forty-five (45) days after the
end of each quarter of each fiscal year of Guarantor, a copy of the Form 10-Q of
Guarantor, for such quarter, prepared in accordance with the rules, regulations
and guidelines of the Securities and Exchange Commission and including therein
the consolidated financial statements of Guarantor, subject to normal year end
audit adjustments and the absence of footnotes.


4.10.2    Intentionally Omitted.


4.10.3    Annual Statements. Within ninety (90) days after the end of each
fiscal year of Guarantor, a copy of the Form 10-K of Guarantor, for such year,
prepared in accordance with the rules, regulations and guidelines of the
Securities and Exchange Commission and including therein the consolidated
financial statements of Guarantor.


4.10.4    Other Financial Information. Such other information regarding the
operation, business affairs, and financial condition of Guarantor which Lender
may reasonably request.


Documents required to be delivered pursuant to Section 4.10.1 or 4.10.3 (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the


6

--------------------------------------------------------------------------------




date (i) on which the Guarantor posts such documents, or provides a link thereto
on the Guarantor’s website on the Internet; or (ii) on which such documents are
posted on the Guarantor’s behalf on an Internet or intranet website, if any, to
which the Lender has access (whether a commercial, third-party website or
whether sponsored by the Lender); provided that, the Guarantor shall notify the
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Lender by electronic mail electronic versions (i.e., soft
copies) of such documents.


4.11    Advance Compliance Certificate From Guarantor. Guarantor will deliver to
Lender, contemporaneously with each written request for borrowing by Borrower
under the Loan Agreement, a certificate signed by Guarantor, in the form
attached hereto as Exhibit 4.11, by an authorized financial officer of Guarantor
warranting that (a) no “Event of Default” as specified in the Loan Documents nor
any event which, upon the giving of notice or lapse of time or both, would
constitute such an Event of Default, has occurred, and (b) except as disclosed
to Lender in writing, the representations and warranties contained in the Loan
Documents are true and correct in all material respects (except to the extent
relating to an earlier date, in which case such representation and warranty
shall be true and correct in all material respects as of such earlier date).


4.12    Maintenance of Existence and Rights. Guarantor shall preserve and
maintain its corporate existence, authorities to transact business, rights and
franchises, trade names, patents, trademarks and permits necessary to the
conduct of its business, except in connection with a transaction not otherwise
prohibited hereunder, and except to the extent that the failure to preserve and
maintain the foregoing would not reasonably be expected to result in a Material
Adverse Effect.


4.13    Payment of Taxes. Guarantor shall pay before delinquent all federal and
state income or property taxes, and all other material taxes, assessments and
governmental charges or levies imposed upon Borrower or which may become a lien
upon any Property (all of the foregoing collectively, “Impositions”), except and
to the extent only that such Impositions are being Properly Contested.


4.14    Reports and Proxies. Upon the request of Lender, Guarantor will deliver
to Lender, promptly, a copy of all financial statements, reports, notices, and
all regular or periodic reports required to be filed by Guarantor with any
governmental agency or authority.


4.15    Further Assurances. Guarantor shall take such further action and provide
to Lender such further assurances as may be reasonably requested to ensure
compliance with the intent of this Guaranty and the other Loan Documents.


4.16    Intentionally Omitted.


5.    Negative Covenants of Guarantor. Guarantor covenants and agrees that from
the date hereof and until payment in full of the Guaranteed Obligations,
Guarantor:


    






7

--------------------------------------------------------------------------------




5.1    Debt.


5.1.1    Wells Fargo Bank, National Association as Lender Under the Revolving
Credit Facility. For so long as Lender is a lender under the Revolving Credit
Facility, shall not, and shall not permit any Borrower or any other Guarantor
to, create or permit to exist any Debt, including any guaranties or other
contingent obligations, that is secured by the Property (other than the
Guaranteed Obligations) or is otherwise not permitted under the Revolving Credit
Facility.


5.1.2    Wells Fargo Bank, National Association Not a Lender Under the Revolving
Credit Facility. If Lender, at any time, ceases to be a lender under the
Revolving Credit Facility, shall not, and shall not permit any Borrower or any
other Guarantor to, create or permit to exist any Debt, including guaranties or
other contingent obligations, that is secured by the Property (other than
Guaranteed Obligations) or was otherwise not permitted under the Revolving
Credit Facility as such Revolving Credit Facility existed on the date that
Lender ceased to be a lender thereunder.


5.2    Change of Fiscal Year or Accounting Methods. Shall not, and shall not
permit any Borrower or any other Guarantor to, change (i) its fiscal year or
(ii) its book accounting methods in any material respect except as required by
GAAP or applicable law. Guarantor’s fiscal year end is December 31 as of the
Closing Date. As used herein, the term “book accounting methods” means
accounting methods which affect numbers reported to the Securities and Exchange
Commission (as distinguished from tax accounting methods used in reporting to
the Internal Revenue Service).


5.3    Change of Control.


5.3.1    Wells Fargo Bank, National Association as Lender Under the Revolving
Credit Facility. For so long as Lender is a lender under the Revolving Credit
Facility, shall not make, permit or suffer a Change of Control that is otherwise
not permitted under the Revolving Credit Facility.


5.3.2    Wells Fargo Bank, National Association Not a Lender Under the Revolving
Credit Facility. If Lender, at any time, ceases to be a lender under the
Revolving Credit Facility, shall not make, permit or suffer a Change of Control
that is otherwise not permitted under the Revolving Credit Facility as such
Revolving Credit Facility existed on the date that Lender ceased to be a lender
thereunder.


5.4    Intentionally Omitted.


5.5    Government Intervention. Shall not permit the assertion or making of any
seizure, vesting or intervention by or under authority of any Governmental
Authority, if the result of which is the management of Guarantor, any Borrower
or any other Guarantor is displaced of its authority to conduct its business in
any material respect or such business is materially curtailed or materially
impaired.




8

--------------------------------------------------------------------------------




5.6    Change in Business. Shall not, and shall not permit any Borrower or any
other Guarantor to, enter into any business which is different from the business
in which it is engaged on the Closing Date, or make any material change in the
scope or nature of its business objectives, purposes or operations, or undertake
or participate in activities other than the continuance of the business in which
it is engaged on the Closing Date. Notwithstanding anything set forth herein to
the contrary, Guarantor, any Borrower and any other Guarantor may engage,
without the consent of Lender and in addition to the business in which it is
engaged on the Closing Date, in the operation of a business ancillary to a motor
vehicle dealership.


6.    Financial Covenants of Guarantor. Guarantor covenants and agrees that from
the date hereof and until payment in full of the Guaranteed Obligations:


6.1    Wells Fargo Bank, National Association as Lender Under the Revolving
Credit Facility. For so long as Lender is a lender under the Revolving Credit
Facility, Guarantor shall comply with the financial covenants set forth in
Section 7.11 of the Revolving Credit Agreement (or any analogous provision of
the Revolving Credit Agreement after giving effect to any amendments,
modifications, amendments and restatements or replacements thereof).


6.2    Wells Fargo Bank, National Association Not a Lender Under the Revolving
Credit Facility. If Lender, at any time, ceases to be a lender under the
Revolving Credit Facility, Guarantor shall comply with the financial covenants
set forth in Section 7.11 of the Revolving Credit Agreement (or any analogous
provision of the Revolving Credit Agreement after giving effect to any
amendments, modifications, amendments and restatements or replacements thereof
prior to the date on which Lender ceases to be a lender thereunder) as such
Revolving Credit Agreement existed on the date that Lender ceased to be a lender
thereunder.


7.    Consent to Modifications. Guarantor consents and agrees that Lender (and,
with respect to swap obligations, its Affiliates) may from time to time, in its
sole discretion, without affecting, impairing, lessening or releasing the
obligations of Guarantor hereunder: (a) extend or modify the time, manner, place
or terms of payment or performance and/or otherwise change or modify the credit
terms of the Guaranteed Obligations; (b) increase, renew, or enter into a
novation of the Guaranteed Obligations; (c) waive or consent to the departure
from terms of the Guaranteed Obligations; (d) permit any change in the business
or other dealings and relations of Borrower or any other guarantor with Lender;
(e) proceed against, exchange, release, realize upon, or otherwise deal with in
any manner any Collateral that is or may be held by Lender in connection with
the Guaranteed Obligations or any liabilities or obligations of Guarantor; and
(f) proceed against, settle, release, or compromise with Borrower, any insurance
carrier, or any other Person liable as to any part of the Guaranteed
Obligations, and/or subordinate the payment of any part of the Guaranteed
Obligations to the payment of any other obligations, which may at any time be
due or owing to Lender; all in such manner and upon such terms as Lender may
deem appropriate, and without notice to or further consent from Guarantor. No
invalidity, irregularity, discharge or unenforceability of, or action or
omission by Lender relating to any part of the Guaranteed Obligations or any
security therefor shall affect or impair this Guaranty.




9

--------------------------------------------------------------------------------




8.    Waivers and Acknowledgements. Guarantor waives and releases the following
rights, demands, and defenses Guarantor may have with respect to Lender (and,
with respect to swap obligations, its Affiliates) and collection of the
Guaranteed Obligations: (a) promptness and diligence in collection of any of the
Guaranteed Obligations from Borrower or any other Person liable thereon, and in
foreclosure of any security interest and sale of any property serving as
Collateral for the Guaranteed Obligations; (b) any law or statute that requires
that Lender (and, with respect to swap obligations, its Affiliates) make demand
upon, assert claims against, or collect from Borrower or other Persons,
foreclose any security interest, sell Collateral, exhaust any remedies, or take
any other action against Borrower or other Persons prior to making demand upon,
collecting from or taking action against Guarantor with respect to the
Guaranteed Obligations, including any such rights Guarantor might otherwise have
had under Va. Code §§ 49-25 and 49-26, et seq., N.C.G.S. §§ 26-7, et seq. ,
Tenn. Code Ann. § 47-12-101, O.C.G.A. § 10-7-24, Mississippi Code Ann. Section
87-5-1, California Civil Code Section §§ 2787 to 2855 inclusive, and any
successor statute and any other applicable law; (c) any law or statute that
requires that Borrower or any other Person be joined in, notified of or made
part of any action against Guarantor; (d) that Lender or its Affiliates
preserve, insure or perfect any security interest in Collateral or sell or
dispose of Collateral in a particular manner or at a particular time, provided
that Lender’s obligation to dispose of Collateral in a commercially reasonable
manner is not waived hereby; (e) notice of extensions, modifications, renewals,
or novations of the Guaranteed Obligations, of any new transactions or other
relationships between Lender, Borrower and/or any Guarantor, and of changes in
the financial condition of, ownership of, or business structure of Borrower or
any other Guarantor; (f) presentment, protest, notice of dishonor, notice of
default, demand for payment, notice of intention to accelerate maturity, notice
of acceleration of maturity, notice of sale, and all other notices of any kind
whatsoever to which Guarantor may be entitled; (g) the right to assert against
Lender or its Affiliates any defense (legal or equitable), set-off,
counterclaim, or claim that Guarantor may have at any time against Borrower or
any other party liable to Lender or its Affiliates with respect to the
Guaranteed Obligations; (h) all defenses relating to invalidity, insufficiency,
unenforceability, enforcement, release or impairment of Lender or its
Affiliates’ lien on any Collateral, of the Loan Documents, or of any other
guaranties held by Lender; (i) any right to which Guarantor is or may become
entitled to be subrogated to Lender or its Affiliates’ rights against Borrower
or to seek contribution, reimbursement, indemnification, payment or the like, or
participation in any claim, right or remedy of Lender or its Affiliates against
Borrower or any security which Lender or its Affiliates now has or hereafter
acquires, until such time as the Guaranteed Obligations have been fully
satisfied beyond the expiration of any applicable preference period; (j) any
claim or defense that acceleration of maturity of the Guaranteed Obligations is
stayed against Guarantor because of the stay of assertion or of acceleration of
claims against any other Person for any reason including the bankruptcy or
insolvency of that Person; and (k) the right to marshalling of Borrower’s assets
or the benefit of any exemption claimed by Guarantor. Guarantor acknowledges and
represents that Guarantor has relied upon Guarantor’s own due diligence in
making an independent appraisal of Borrower, Borrower’s business affairs and
financial condition, and any Collateral; Guarantor will continue to be
responsible for making an independent appraisal of such matters; and Guarantor
has not relied upon Lender or its Affiliates for information regarding Borrower
or any Collateral.


9.    Interest and Application of Payments. Regardless of any other provision of
this Guaranty or other Loan Documents, if for any reason the effective interest
on any of the Guaranteed


10

--------------------------------------------------------------------------------




Obligations should exceed the maximum lawful interest, the effective interest
shall be deemed reduced to and shall be such maximum lawful interest, and any
sums of interest which have been collected in excess of such maximum lawful
interest shall be applied as a credit against the unpaid principal balance of
the Guaranteed Obligations. Monies received from any source by Lender or its
Affiliates for application toward payment of the Guaranteed Obligations may be
applied to such Guaranteed Obligations in any manner or order deemed appropriate
by Lender and its affiliates.


10.    Default. An event of default (“Event of Default”) under this Guaranty
shall exist if there shall be an Event of Default under any of the Loan
Documents. If an Event of Default occurs and is continuing, the Guaranteed
Obligations shall be due immediately and payable upon demand by Lender, other
than Guaranteed Obligations under any Swap Agreements with Lender or its
Affiliates, which shall be due in accordance with and governed by the provisions
of said Swap Agreements, and, Lender may exercise any rights and remedies as
provided in this Guaranty and other Loan Documents, or as provided at law or
equity.


11.    Attorneys’ Fees and Other Costs of Collection. Guarantor shall pay all of
Lender’s reasonable out-of-pocket expenses actually incurred to enforce or
collect any of the Guaranteed Obligations, including, without limitation,
reasonable arbitration, paralegals’, attorneys’ and experts’ fees and expenses
actually incurred, whether incurred without the commencement of a suit, in any
suit, arbitration, or administrative proceeding, or in any appellate, or
bankruptcy proceeding.


12.    Termination of Guaranty. Guarantor may terminate this Guaranty only by
written notice, delivered personally to or received by certified or registered
United States Mail by Lender at the address and to the attention of the officer
required for notices provided herein (if any). Such termination shall be
effective only with respect to Guaranteed Obligations arising more than 15 days
after the date such written notice is received by Lender. Such termination shall
not be effective with respect to Guaranteed Obligations (including any
subsequent extensions, modifications or compromises of the Guaranteed
Obligations) then existing, or Guaranteed Obligations arising subsequent to
receipt by Lender of said notice if such Guaranteed Obligations are a result of
Lender's obligation to make advances pursuant to a commitment, or are based on
Borrower’s obligations to make payments pursuant to any Swap Agreement, entered
into prior to expiration of the 15 day notice period, or are a result of
advances which are necessary for Lender to protect its collateral or otherwise
preserve its interests. Termination of this Guaranty by any single Guarantor
will not affect the existing and continuing obligations of any other Guarantor
hereunder.


13.    Miscellaneous.


13.1    No Waiver, Remedies Cumulative. No failure on the part of Lender to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and are in addition to any other remedies provided by law, any Loan Document or
otherwise.




11

--------------------------------------------------------------------------------




13.2    Notices. Any notice or other communication hereunder shall be by hand
delivery, overnight delivery via nationally recognized overnight delivery
service, telegram, or registered or certified United States mail with return
receipt and unless otherwise provided herein shall be deemed to have been given
or made when delivered, telegraphed or, if sent via United States mail, when
receipt signed by the receiver, postage prepaid, addressed to the party at its
address specified below (or at any other address that the party may hereafter
specify to the other parties in writing):


Lender:        Wells Fargo Bank, N.A.
Commercial Lending Services
MAC – D1644-018
1451 Thomas Langston Road
Winterville, NC  28590
Attn: Loan Administration Manager (LDCMR)


with copies to:     Wells Fargo Dealer Services
100 North Main Street (MAC D4001-08A)
Winston-Salem, NC 27101
Attn.:  National Accounts Director


-and-


Sherman Wells Sylvester & Stamelman LLP
210 Park Avenue, 2nd Floor
Florham Park, NJ 07932
Attn.: Jane L. Brody, Esq.


Guarantor:        Asbury Automotive Group, Inc.
Sugarloaf Business Park
2905 Premiere Parkway NW, Suite 300
Duluth, GA 30097            
Attn: Senior Vice President – General Counsel


-and-


Asbury Automotive Group, Inc.
Sugarloaf Business Park
2905 Premiere Parkway NW, Suite 300
Duluth, GA 30097            
Attn: Vice President - Corporate Development & Real Estate


with copies to:        JONES DAY® - One Firm Worldwide℠
1420 Peachtree Street, N.E.
Suite 800


12

--------------------------------------------------------------------------------




Atlanta, GA 30309            
Attn: Todd Roach, Esq.


13.3    Governing Law. This Guaranty shall be deemed a contract made under the
laws of the State of the Jurisdiction and shall be governed by and construed in
accordance with the laws of said state (excluding its conflict of laws
provisions if such provisions would require application of the laws of another
jurisdiction).


13.4    Binding Effect. This Guaranty and the other Loan Documents shall be
binding upon and shall inure to the benefit of the parties and their respective
successors and assigns.


13.5    Assignments and Participation. Lender may from time to time, without the
consent of Guarantor, sell, transfer, pledge, assign and convey the Guaranty,
the Loan and the Loan Documents (or any interest therein), and delegate any and
all of its obligations with respect thereto, and may grant participations in the
Loan to another financial institution or other Person on terms and conditions
reasonably acceptable to Lender and split the Loan into multiple parts, or the
Note into multiple component notes or tranches, in each case as permitted under
the Loan Agreement. Any such sale, transfer, assignment, conveyance or
participation shall not release Guarantor from the Guaranteed Obligations. Upon
prior notice to Guarantor of such assignment, Guarantor shall thereafter furnish
to such assignee any information furnished by Guarantor to Lender pursuant to
the terms of the Loan Documents.


13.6    Severability. If any provision of this Guaranty or of the other Loan
Documents shall be prohibited or invalid under applicable law, such provision
shall be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty or other Loan Documents.


13.7    LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES
HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL,
MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG
THEM (A “DISPUTE”) THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS
AGREEMENT OR THE LOAN DOCUMENTS OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (A) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (B) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY DISPUTE, WHETHER THE DISPUTE IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE.


13.8    ARBITRATION; WAIVER OF JURY TRIAL.


13.8.1    Arbitration. The parties hereto agree, upon demand by any party,
whether made before the institution of a judicial proceeding or not more than 60
days after service


13

--------------------------------------------------------------------------------




of a complaint, third party complaint, cross-claim, counterclaim or any answer
thereto or any amendment to any of the above, to submit to binding arbitration
all claims, disputes and controversies between or among them (and their
respective employees, officers, directors, attorneys, and other agents), whether
in tort, contract or otherwise, in any way arising out of or relating to (a) any
credit subject hereto, or any of the Loan Documents, and their negotiation,
execution, collateralization, administration, repayment, modification,
extension, substitution, formation, inducement, enforcement, default or
termination; or (b) requests for additional credit. In the event of a court
ordered arbitration, the party requesting arbitration shall be responsible for
timely filing the demand for arbitration and paying the appropriate filing fee
within 30 days of the abatement order or the time specified by the court.
Failure to timely file the demand for arbitration as ordered by the court will
result in that party’s right to demand arbitration being automatically
terminated.


13.8.2    Governing Rules. Any arbitration proceeding will (a) proceed in a
location in the Jurisdiction selected by the American Arbitration Association
("AAA"); (b) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (c) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA's commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA's optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the "Rules"). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.


13.8.3    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (a) foreclose
against real or personal property collateral; (b) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (c) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (a), (b) and (c) of this paragraph.


13.8.4    Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the Jurisdiction with a minimum of ten years’ experience in
the substantive law applicable to the subject matter of the dispute to be
arbitrated. The arbitrator will determine whether or not an issue is


14

--------------------------------------------------------------------------------




arbitratable and will give effect to the statutes of limitation in determining
any claim. In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator's discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of the Jurisdiction and may grant any remedy
or relief that a court of such state could order or grant within the scope
hereof and such ancillary relief as is necessary to make effective any award.
The arbitrator shall also have the power to award recovery of all costs and
fees, to impose sanctions and to take such other action as the arbitrator deems
necessary to the same extent a judge could pursuant to the Federal Rules of
Civil Procedure, the North Carolina Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


13.8.5    Discovery. In any arbitration proceeding, discovery will be permitted
in accordance with the Rules. All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.


13.8.6    Class Proceedings and Consolidations. No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any of the Loan Documents, or to
include in any arbitration any dispute as a representative or member of a class,
or to act in any arbitration in the interest of the general public or in a
private attorney general capacity.


13.8.7    Payment of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.


13.8.8    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This Agreement may be amended or modified only in writing
signed by each party hereto. If any provision of this Agreement shall be held to
be prohibited by or invalid under applicable law such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement. This arbitration provision shall survive termination, amendment or
expiration of any of the documents or any relationship between the parties.




15

--------------------------------------------------------------------------------




13.8.9    Small Claims Court. Notwithstanding anything herein to the contrary,
each party retains the right to pursue in Small Claims Court any dispute within
that court’s jurisdiction. Further, this arbitration provision shall apply only
to disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.
13.8.10 Waiver of Jury Trial. The parties hereto hereby acknowledge that by
agreeing to binding arbitration they have irrevocably waived their respective
rights to a jury trial with respect to any action, claim or other proceeding
arising out of any dispute in connection with any of the Loan Documents, any
rights or obligations hereunder or thereunder, or the performance of such rights
and obligations. This provision is a material inducement for the parties
entering into the agreement evidenced by this Agreement.


(Signatures on following page)


16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor, on the day and year first written above, has
caused this Unconditional Guaranty to Wells Fargo Bank, National Association to
be duly executed under seal.




ASBURY AUTOMOTIVE GROUP, INC.,
a Delaware corporation




By: /s/ Matthew Pettoni    
Name: Matthew Pettoni
Title: Treasurer and Vice President


























17

--------------------------------------------------------------------------------





EXHIBIT 3.4


LITIGATION




None.






--------------------------------------------------------------------------------





EXHIBIT 4.8


NON-DEFAULT CERTIFICATE


In accordance with the terms of the Guaranty dated November ______, 2018 by and
between Wells Fargo Bank, National Association and Asbury Automotive Group, Inc.
(“Guarantor”), I hereby certify in my capacity as an officer of Guarantor and
not individually that:


1.    I am an authorized officer of Guarantor.


2.    The enclosed financial statements were prepared in accordance with
generally accepted accounting principles except as otherwise expressly noted
therein.


3.    No Event of Default (as defined in the Loan Documents) or any event which,
upon the giving of notice or lapse of time or both, would constitute such an
Event of Default, has occurred[, except as set forth below].


4.    Attached hereto in detail are the figures and calculations in respect of
the financial covenants of Guarantor set forth in Section 6 of the Guaranty.


Asbury Automotive Group, Inc.




By:_______________________________
Name:
Title:








--------------------------------------------------------------------------------





EXHIBIT 4.11


ADVANCE COMPLIANCE CERTIFICATE


In accordance with the terms of the Guaranty dated November _____, 2018 by and
between Wells Fargo Bank, National Association and Asbury Automotive Group, Inc.
(“Guarantor”), I hereby certify in my capacity as an officer of Guarantor and
not individually that:


1.    I am an authorized officer of Guarantor.


2.    No Event of Default (as defined in the Loan Documents) or any event which,
upon the giving of notice or lapse of time or both, would constitute such an
Event of Default, has occurred.


3.    The representations and warranties contained in the Loan Documents are
true and correct in all material respects (except to the extent relating to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects as of such earlier date)s[, except as set forth
below].


Asbury Automotive Group, Inc.




By:_______________________________
Name:
Title:






































